Case 2:19-cv-10815-LTS-RWL Document 35 Filed 06/02/21 Page 1of1

J ac kso n Lewis Jackson Lewis P.C.
44 South Broadway, 14” Floor
White Plains NY 10601
(914) 872-8060 Main
(914) 946-1216 Fax
jacksonlewis.com

June 2, 2021

VIA ECF
MEMO ENDORSED

 

Hon. Laura Taylor Swain

United States District Judge

U.S. District Court, Southern District of New York
500 Pearl Street, Room 17C

New York, NY 10007

Re: Yovanny Dominguez v. SoulCycle Inc.
Case No. 19-cv-10815-LTS

Dear Judge Swain:

We represent Defendant SoulCycle Inc. (“Defendant” or “SoulCycle’’) in the above
captioned matter. Pursuant to your Order dated June 11, 2020, we are filing this update on behalf
of both parties regarding the status of the combined appeals in substantially identical cases that are
currently pending before the U.S. Court of Appeals for the Second Circuit. An oral argument was
held on January 13, 2021 in Case Number 20-1552, Calcano v. Swarovski North America Limited.
We are awaiting decision. Accordingly, the parties respectfully request that this matter continue
stayed until there is a decision in the combined appeal.

Very truly yours,

JACKSON LEWIS P.-C. The stay is continued pending the next timely status report. DE #
35 resolved.

SO ORDERED.

Dated: June 2, 2021

/s/ Laura Taylor Swain, Chief U.S.D.J.

/s/ Joseph J. Lynett

Joseph J. Lynett, Esq.
Joseph.Lynett@jacksonlewis.com
Rebecca M. McCloskey, Esq.
Rebecca.McCloskey@jacksonlewis.com

ce: Bradley G. Marks, Esq.

4810-8378-5196, v. 1
